DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber et al. (US 2015/0348551).
Regarding Claim 1, Gruber et al discloses a method, comprising: by one or more processors of one or more automated assistant server devices (DA server 106 can include client-facing I/O interface 112, one or more processing modules 114, data and models 116, and I/O interface to external services 118) (page 3, paragraph [0039])remote from a client device (DA server 106 can provide server-side functionalities for any number of DA clients 102 each residing on a respective user device 104) (pages 2 and 3, paragraph [0038]): receiving, via a network interface, a multiple action request transmitted by the client device (At block 802, speech input can be received from a user (e.g., from microphone 213 of FIG. 2). In some examples, the speech input can be directed to a virtual assistant, and can include one actionable command (e.g., "What's the weather going to be today?") or multiple actionable 
Regarding Claim 2, Gruber et al discloses a method, wherein: determining the first automated assistant action and the second automated assistant action (At block 812, a first intent associated with the first candidate substring and a second intent associated with the second candidate substring can be determined) (page 24, paragraph [0264]); generating the first action content (at block 814, a first process associated with the first intent and a second process associated with the second intent can be executed) (page 26, paragraph [0281]); transmitting the first action content (at block 816, an acknowledgment associated with the first intent and the second intent can be provided to the user) (page 26, paragraph [0282]); generating the second action content (at block 814, a first process associated with the first intent and a second process associated with the second intent can be executed) (page 26, paragraph [0281]); and transmitting the second action content (at block 816, an acknowledgment associated with the first intent and the second intent can be provided to the user) (page 26, paragraph [0282]); are all performed in response to receiving the multiple action request and are all performed prior to receiving any other request transmitted by the client device (In some examples, multiple tasks or processes can be associated with individual user intents, and the various tasks or processes can be executed at block 814. In other examples, the virtual assistant can engage the user in a dialogue to acquire additional information as necessary for completing task flows. As mentioned above, in some examples, if only a subset of the substrings of a multi-part command 
Regarding Claim 3, Gruber et al discloses a method, wherein generating the at least part of the second action content comprises: transmitting, to an agent application, an agent request that is based on the second automated assistant action indicated by the multiple action request (at block 816, an acknowledgment associated with the first intent and the second intent can be provided to the user) (page 26, paragraph [0282]); receiving, from the agent application, a response that is responsive to the agent request (an acknowledgment can be provided to the user to indicate acceptance of one or more commands, status of executing various commands, interpretations of various commands, errors associated with particular commands, information being needed for some commands, or the like. In one example, such an acknowledgment can include an audible confirmation (e.g., a tone, spoken words, or the like)) (page 26, paragraph [0282]); and generating the at least part of the second action content based on the response (In some examples, multiple tasks or processes can be associated with individual user intents, and the various tasks or processes can be executed at block 814. In other examples, the virtual assistant can engage the user in a dialogue to acquire additional information as necessary for completing task flows. As mentioned above, in some examples, if only a subset of the substrings of a multi-part command can be interpreted into user intents, the processes associated with those user intents can be executed, and the virtual assistant can handle the remaining substrings in a 
Regarding Claim 4, Gruber et al discloses a method, wherein transmitting the agent request causes the agent application to alter a state of a networked peripheral device, wherein the response indicates that alteration of the state was successful, and wherein the at least part of the second action content causes the second output, rendered by the client device, to perceptibly convey to a user of the client device that the alteration of the state was successful (completion indicators and/or status indicators can be provided to the user by, for example, playing an associated indicator tone, speaking an associated status indicator, or displaying associated indicators) (page 27, paragraph [0287]).
Regarding Claim 5, Gruber et al discloses a method, wherein the at least part of the second action content is included in the response (at block 816, an acknowledgment associated with the first intent and the second intent can be provided to the user) (page 26, paragraph [0282]).
Regarding Claim 6, Gruber et al discloses a method, wherein the first output comprises audio output rendered via one or more speakers of the client device (In one example, such an acknowledgment can include an audible confirmation (e.g., a tone, spoken words, or the like). For example, a virtual assistant can repeat back to the user a list of commands--as interpreted--as confirmation (or to allow the user the opportunity to correct, interject, cancel, etc.). In another example, a confirmatory tone can be played to indicate valid interpretation of a user's commands) page 26, paragraph [0282]).
Regarding Claim 7, Gruber et al discloses a method, wherein the first action content comprises audio data and wherein the client device renders the first output that is based on the first automated assistant action by driving the one or more speakers based on the audio data (In one example, such an acknowledgment can include an audible confirmation (e.g., a tone, spoken words, or the like). For example, a virtual assistant can repeat back to the user a list of commands--as interpreted--as confirmation (or to allow the user the opportunity to correct, interject, cancel, etc.). In another example, a confirmatory tone can be played to indicate valid interpretation of a user's commands) page 26, paragraph [0282]).
Regarding Claim 8, Gruber et al discloses a method, wherein the first action content comprises text (Other content elements can similarly be used as context, including displayed text, emails, notifications, reminders, albums, songs, lists, calendar entries, or the like) (page 25, paragraph [0270]) and wherein the client device renders the first output that is based on the first action content by generating audio data based on processing of the text using a text- to-speech model stored locally on the client device, and providing the generated audio data for rendering of the audio output (Speech synthesis module 740 can be configured to synthesize speech outputs for presentation to the user. Speech synthesis module 740 synthesizes speech outputs based on text provided by the digital assistant. For example, the generated dialogue response can be in the form of a text string. Speech synthesis module 740 can convert the text string to an audible speech output) ([age 21, paragraph [0240]).
Regarding Claim 9, Gruber et al discloses a method, further comprising: establishing a streaming connection with the client device (DA client 102 can 
Regarding Claim 10, Gruber et al discloses a method, wherein the multiple action request comprises audio data that corresponds to a spoken utterance detected at the client device and further comprising: processing the audio data of the multiple action request to convert the audio data to text (At block 804, a text string can be generated based on the speech input using a speech transcription process) (page 22, paragraph [0246]); wherein determining the first automated assistant action and the second automated assistant action based on the multiple action request comprises: determining the first automated assistant action and the second automated assistant action are both mapped to: the text, and to an identifier of the client device (In one example, any speech input can be parsed into any number of candidate substrings to test for multi-part commands. In other examples, parsing into multiple candidate substrings can be done based on the length of the speech input, a user indication (e.g., holding a button 
Regarding Claim 11, Gruber et al discloses a method, wherein determining the first automated assistant action and the second automated assistant action based on the multiple action request further comprises determining that the multiple action request dictates that the first automated assistant action is to be performed prior to the second automated assistant action, and wherein transmitting the first action content occurs prior to transmitting the at least part of the second action content based on the multiple action request dictating that the first automated assistant action is to be performed immediately prior to the second automated assistant action (in some examples, if only a subset of the substrings of a multi-part command can be interpreted into user intents, the processes associated with those user intents can be executed, and the virtual assistant can handle the remaining substrings in a variety of ways (e.g., request more information, return an error, etc.)) (page 26, paragraph [0282]).
Regarding Claim 12, Gruber et al discloses a method, wherein generating the first action content that is based on the first automated assistant action comprises: generating a first portion of the first action content prior to completion of generating a second portion of the first action content (in some examples, if only a subset of the substrings of a multi-part command can be interpreted into user intents, the processes associated with those user intents can be executed, and the virtual assistant can handle the remaining substrings in a variety of ways (e.g., request more information, return an error, etc.)) (page 26, paragraph [0282]); and wherein transmitting the first action content that is based on the first automated assistant action comprises: based on 
Regarding Claim 13, Gruber et al discloses a method, wherein the first portion comprises a first segment of audio data or text and the second portion comprises a second segment of audio data or text (In one example, such an acknowledgment can include an audible confirmation (e.g., a tone, spoken words, or the like)) (page 26, paragraph [0282]).
Regarding Claim 14, Gruber et al discloses a method, wherein the first portion comprises a graphical interface with at least one display variable, and wherein the second portion defines a value for the at least one display variable (acknowledgment of a multi-part command can include providing tasks to the user by, for example, speaking the tasks and/or displaying them on a display) (page 26, paragraph [0284]).
Claim 15 is rejected for the same reason as claim 1.
Claim 16 is rejected for the same reason as claim 6
Claim 17 is rejected for the same reason as claim 8.
Regarding Claim 22, Gruber et al discloses a method implemented by one or more processors, the method comprising: generating a routine that includes multiple different actions, wherein the multiple different actions include an action that an automated assistant is configured to perform in response to receiving a natural language input at an automated assistant interface of a client device (FIG. 8 illustrates exemplary process 800 for handling multiple actionable commands in a single user utterance according to various examples) (page 21, paragraph [0243]); receiving, from the client device, a request to perform the routine (User speech 920 can include the transcription of a single utterance saying, "Navigate to Jessica's house and send her a message that I'm on my way." In one example, user speech 920 can be parsed into two substrings: first candidate substring 922 and second candidate substring 924) (page 22, paragraph [0248]), wherein the multiple different actions include providing, via the automated assistant interface, first content accessible via a first agent application and second content accessible via a second agent application (In the example of FIG. 9, the word "navigate" can correspond to a virtual assistant domain for providing maps, turn-by-turn navigation instructions, or other navigation assistance to a user. The word "send" can correspond to a messaging domain or multiple virtual assistant domains (e.g., email, instant 
Regarding Claim 23, Gruber et al discloses a method, wherein causing the automated assistant to incorporate the portion of the second content includes causing the automated assistant to provide a prompt to a user via the automated assistant interface (the virtual assistant can provide visual confirmation to the user that it is recognizing multiple commands in a single stream of user speech) (page 27, paragraph [0291]).
Regarding Claim 24, Gruber et al discloses a method, further comprising: when the portion of the second content is received concurrently with the automated assistant providing the output stream that includes the portion of the first content (acknowledgments can be provided while a user is still uttering commands) (page 27, paragraph [0290]): causing the automated assistant to provide a remaining portion of the first content via a separate automated assistant interface of the client device (these visual display approaches can be combined with other forms of feedback (e.g., audible, haptic, etc.)) (page 0295]), wherein the automated assistant interface and the separate automated assistant interface correspond to different subsystems of the client device (the user's speech can be transcribed as the user speaks, and the candidate substrings can be dynamically emphasized differently while the transcribed text is streaming on a display of a user device. This dynamic feedback while the user is speaking can 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672